Citation Nr: 0836396	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for chest pain and 
shortness of breath claimed as due to an undiagnosed illness.

2.	Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from May to October 1987, 
and from January to May 1991. He had additional periods of 
Reserve duty.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which denied 
the benefits sought on appeal. 

The RO previously scheduled the veteran for a hearing before 
a Decision Review Officer (DRO) in April 2005, for which he 
did not appear. He has not since provided a justification for 
nonappearance or requested rescheduling of the hearing.


FINDINGS OF FACT

1.	The veteran's symptoms of chest pain and shortness of 
breath have been attributed to the known clinical diagnosis 
of anxiety neurosis. There is no competent evidence that a 
current pulmonary or respiratory disorder is otherwise due to 
service.

2.	The veteran's anxiety is not causally related to his 
service.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for chest 
pain and shortness of breath claimed as due to an undiagnosed 
illness are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

2.	The criteria for a grant of service connection for 
anxiety are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2008), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claims through VCAA notice letters dated 
from October 2002 through March 2005, which informed him as 
to each element of satisfactory notice set forth under the 
Pelegrini II decision. The February 2005 Statement of the 
Case (SOC) explained the criteria to substantiate a claim for 
service connection, including for claims based on undiagnosed 
illness during service in the Persian Gulf. The VCAA notice 
indicated the joint obligation between VA and the veteran to 
obtain pertinent evidence and information, including that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an April 2006 
supplemental letter provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance the October 2002 initial notice letter, and 
subsequent letters dated February 2003 and April 2003 
preceded issuance of the October 2003 rating decision on 
appeal, and as a result met the criteria for timely notice. 
The March 2005 VCAA correspondence did not meet this 
requirement. However, the veteran has had an opportunity to 
respond to this most recent correspondence in advance of the 
October 2005 Supplemental SOC (SSOC) readjudicating his 
claims. During this time period the RO undertook measures to 
obtain private medical records and to the extent these 
attempts were unsuccessful notified the veteran of the 
result. There is no indication of any further available 
evidence or information that must be associated with the 
record. The veteran has therefore had the full opportunity to 
participate in the adjudication of the claims. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining records of private 
medical treatment. The veteran has undergone a VA 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The RO 
has further requested copies of pertinent medical records 
from private physicians R.J. and K.F., whom the veteran 
identified as treatment providers on an April 2005 
authorization and consent form. While the RO was unable to 
obtain these records, it completed an initial inquiry and 
follow-up requests, and notified the veteran of the results 
as required under applicable case development procedures. 38 
C.F.R. § 3.159(c)(1), (e). In support of his claims, the 
veteran provided further private treatment records. He has 
not requested the opportunity to testify at a hearing before 
a Veterans Law Judge of the Board. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.




Analysis of the Claims

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including a psychiatric disorder where 
involving a psychosis, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011, and by history, physical, examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
38 U.S.C.A. § 1117(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.317(a)(2) (2008). In determining if compensation is 
warranted under this section, the term "qualifying chronic 
disability" refers to a chronic disability resulting from 
any of the following (or any combination of the following): 
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms, such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome; and (3) any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i). 
 
Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b). 
 
In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis. Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). See also 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000). 

Under VA's "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue. 38 U.S.C.A § 5107(b) (West 2002 & Supp. 
2008); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. 
Brown, 5 Vet. App. 413 (1993). 

Chest Pain and Shortness of Breath

The Board is considering the matter of whether a disability 
of the pulmonary system developed either as an undiagnosed 
illness or instead was directly incurred during military 
service. As the veteran's identified symptoms correspond to a 
known clinical diagnosis, the provisions for presumptive 
service connection under the undiagnosed illness statute do 
not apply. The competent evidence does not otherwise indicate 
that chest pain and/or shortness of breath constitute a 
disability of service origin.

According to the veteran's service treatment history on a 
February 1987 entrance examination he denied ever having 
asthma. He also then reported having had mild hay fever well-
controlled with over-the-counter antihistamines. An August 
1989 periodic review examination indicated he experienced 
mild seasonal rhinitis and occasionally utilized over-the-
counter medications. He again reported having hay fever on an 
April 1991 health questionnaire. Records from during his 
reserve service include a December 1992 evaluation on which 
he described a bout of "walking pneumonia" in September 
1992 that had since resolved.  

The March 2002 report of a private respiratory specialist 
states that the veteran had a history of mild chronic 
allergic rhinosinusitis since youth, only mildly symptomatic. 
The report stated that the veteran had service during the 
Gulf War and was regularly exposed to combustion products 
from oil combustion after well fires began for up to six 
months before coming home, and sometime afterwards developed 
mild wheezing symptoms from time to time and mild subjective 
dyspnea. A chest x-ray was found to be normal. Pulmonary 
function was normal. There was some chronic nasal congestion. 
The assessment was probable mild asthma with or without an 
environmental bronchiolitis from combustion products of 
carbon in the Persian Gulf. 

On a May 2003 VA respiratory examination the veteran's 
primary complaint was that he could not catch his breath when 
he became nervous. He reported that he had no chest pain and 
could walk for miles without any difficulty breathing. There 
were no limits to exercise. The veteran had no daytime 
hypersomnolence, cough or hemoptysis. He had never smoked. He 
denied any wheezing and stated he had never used the 
emergency room for an asthma attack. Medication usage was 
xanax and nothing else. Upon physical evaluation the lungs 
were symmetrical and there was good lung expansion. There was 
no wheezing, rales, chest wall deformity or evidence of 
pulmonary hypertension. A chest x-ray showed no acute 
findings. A pulmonary function test was normal. The 
examiner's impression was that there was nothing in the 
history, physical examination, or laboratory tests which 
showed the veteran had asthma or any significant shortness of 
breath or chest pain which was related to Gulf War syndrome. 
The physician further indicated that he did not agree with a 
private pulmonologist's statement that the veteran had mild 
asthma. The examiner instead considered the problem mostly 
anxiety neurosis and stated there was nothing to suggest 
asthma in this case.

In adjudicating this claim on the basis of the undiagnosed 
illness statute the primary consideration is whether the 
claimant has a qualifying chronic disability. 38 C.F.R. § 
3.317(a)(2). See also Gutierrez v. Principi, 19 Vet. App. 1, 
7 (2004). The March 2002 evaluation from a pulmonologist 
stated an impression of mild asthma, with possible 
bronchiolitis due to exposure to hazardous substances in the 
Persian Gulf. In contrast the May 2003 VA examiner clearly 
disagreed with this conclusion including as to any illness 
related to hazardous exposure, and instead diagnosed anxiety 
neurosis. 

When evaluating competing medical opinions it is the province 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same, and in so doing, to 
also accept certain medical opinions over others. See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Board nonetheless is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one opinion over another. Evans v. West, 12 Vet. 
App. 22, 30 (1999). The fact that a veteran has received 
regular treatment from a physician is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions. This notwithstanding, the Court has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor. 
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 

Based on the May 2003 examiner's opportunity for a thorough 
review of the treatment record, which encompassed the 
treating pulmonologist's report, the examiner's statement 
represents the best informed opinion. The VA examiner 
attributed the veteran's symptoms to a known clinical 
diagnosis of anxiety disorder. The private physician's 
findings which suggest an undiagnosed pulmonary illness as 
superimposed on asthma also were not couched in any 
definitive terms. See e.g., Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical professional's use of equivocal terms 
such as "may" or "may not" was too speculative to 
constitute a definitive opinion on issue of causation). 
Rather, the VA examiner's conclusion is more probative in 
this instance, and for the reasons stated did not 
substantiate a qualifying chronic disability. Absent 
indication of a qualifying chronic disability, the criteria 
for presumptive service connection where involving an 
undiagnosed illness cannot be met. 

The competent evidence does not further establish that the 
veteran has a current pulmonary or respiratory disorder 
directly incurred in service. The veteran's treatment history 
indicates mild seasonal allergies noted on entrance into 
service. He does not expressly contend in this case that 
allergies underwent a measurable aggravation during service, 
which then contributed to a claimed post-service disability. 
See 38 C.F.R. § 3.306(a) (a preexisting injury or disease 
will be considered to have been aggravated during service 
where there is an increase in disability during such service, 
unless due to natural progress of the disease). There was 
also a single relatively mild bout of pneumonia. However, the 
May 2003 VA examination did not find any objective pathology, 
and attributed the veteran's symptoms to anxiety. As stated 
this is considered the more probative assessment of his 
overall condition and involved physical examination, chest x-
rays and a pulmonary function test. There is no indication 
that events from service led to chest pain or general 
respiratory symptoms. The VA examiner instead attributed 
these symptoms to other causes. Hence, the evidence weighs 
against a finding of a causal nexus between the current 
claimed disorder and the veteran's service. The VA examiner's 
conclusion that chest pain ostensibly had as its cause 
anxiety likewise does not meet the requirements for secondary 
service connection under 38 C.F.R. § 3.310, since as 
indicated below the Board is denying the underlying claim for 
service connection for an anxiety disorder.  

For these reasons, the Board is denying the veteran's claim 
for service connection for chest pain and shortness of 
breath, including as due to an undiagnosed illness.
The preponderance of the evidence is against the claim, and 
hence the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Anxiety

Based upon the lack of competent findings to indicate that 
the veteran's current anxiety symptoms are due to his service 
this claim will be denied. 

Service treatment records do not establish any complaint, 
relevant finding, or diagnosis of a mental health disorder.

Records of treatment through a clinic affiliated with a 
private hospital on a February 2002 evaluation indicate under 
the category of psychiatric health a complaint of anxiety, 
for which the veteran took prescription anti-anxiety 
medication. During an August 2002 consultation he reported 
having anxiety, insomnia and weight loss.

This treatment record in connection with the diagnosis of an 
anxiety disorder indicates the first documented onset of 
symptomatology in early-2002, which is more than a decade 
following the veteran's separation from service. The May 2003 
VA examination report stated an impression of anxiety 
neurosis but did not place the onset of the claimed disorder 
any earlier. Consequently, there is no record of ongoing 
psychiatric manifestations from service up until the date of 
initial diagnosis. 38 C.F.R. § 3.303(b). See also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (the elements of in-
service incurrence of a disease or injury, and an association 
between that and a present diagnosed disability may be 
substantiated through a demonstration of continuity of 
symptomatology); Clyburn v. West, 12 Vet. App. 296, 302 
(1999). It follows that there is no basis to indicate the 
likelihood that anxiety symptoms constitute a disorder of 
service origin. The veteran's assertions to the same cannot 
demonstrate the claimed causal relationship without 
corroborating medical evidence. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (testimony of layperson cannot itself 
establish a matter involving medical causation); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). There is therefore no 
competent evidence of a causal link between anxiety symptoms 
and the veteran's service. 



Accordingly, the claim for service connection for anxiety is 
being denied.
The preponderance of the evidence is unfavorable, and under 
these circumstances the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for chest pain and shortness of breath 
claimed as due to an undiagnosed illness is denied.

Service connection for anxiety is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


